t c memo united_states tax_court robert e mckelvey petitioner v commissioner of internal revenue respondent docket no filed date robert e mckelvey pro_se daniel j parent for respondent memorandum opinion beghe judge this case is before the court under rule on petitioner’s motion for summary_judgment and respondent’s cross-motion for summary_judgment ‘a11 rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated - - respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure for and dollar_figure for after concessions the issues presented for decision by the parties’ motions are whether petitioner’s expenditures related to his tree farm activities are startup expenses that are not currently deductible under sec_195 and if the expenses are not startup expenses whether petitioner was engaged in an activity for profit within the meaning of sec_183 we sustain respondent’s determination that petitioner’s trees expenses were startup expenses and not currently deductible in so doing we shall grant respondent’s motion and deny petitioner’s motion as a result we do not reach the sec_183 issue raised by respondent background petitioner resided in whitmore california when the petition was filed in this case petitioner timely filed a petition and amended petition both of which contained various frivolous arguments after respondent filed a motion to dismiss for failure to state a respondent also determined in the notice_of_deficiency that petitioner failed to include taxable social_security income in and unemployment_compensation in and interest_income paid in respondent also disallowed certain miscellaneous_itemized_deductions in and a net_operating_loss in petitioner did not challenge any of these determinations in any of his petitions pursuant to rule b these issues are deemed conceded claim the court granted petitioner leave to file a second amended petition in which he was to set forth the specific error or errors in respondent’s determinations and the facts upon which petitioner bases each assignment of error on date petitioner filed a second amended petition in the second amended petition petitioner’s only assignment of error is that he is in the business of tree farming on the parcel of land he purchased in and that he should be allowed to deduct expenses_incurred in connection with his tree- farm activity background petitioner worked for the california department of forestry cdf for years as an analyst specializing in fire prevention and wildfire studies sometime prior to date petitioner conducted a prepurchase economic and market feasibility study on a 2-acre parcel of forestland near whitmore california petitioner conducted the study for the purpose of ascertaining the commercial viability of the land in addition prior to date the cdf made several visits to the property to survey the existing and prospective forest health and related entomology pest control and wildfire hazard and risk control issues in date petitioner purchased the 2-acre parcel with the intent to start a tree-farming business the q4e- property includes a barn and a cabin that petitioner uses as his personal_residence in date petitioner engaged robert g rynearson to prepare a forest management plan fmp for his property the cost of the fmp was dollar_figure the fmp states that petitioner’s objectives are to improve the property’s long-term timber production as well as to enhance the wildlife recreational and aesthetic values potential of the property to attain these objectives the fmp cites the need to improve growing conditions according to the fmp a fire left much of the property occupied by live brush interlaced with standing and down fire killed brush and trees these conditions impede successful growth and are a continuing fire hazard the report concludes that the property is in a good location with respect to possible timber and fuelwood markets at some time after date petitioner conducted a pilot test planting of coulter pine trees according to petitioner the pilot planting was unsuccessful because his land could not support commercial coulter pine trees by the end of petitioner had not decided which species of trees to plant and had not harvested any of the existing trees on his property as of date petitioner had not commercially harvested any trees had not planted any new trees and had not decided which species of trees to plant petitioner is still considering - - which species of trees to plant on his property and continuing his efforts to prepare the property for use as a tree farm he is conducting wildfire damage reversal and soil conservation measures and has built a road on the property to a previously inaccessible area on his federal_income_tax return petitioner included a schedule f profit or loss from farming and claimed the following deductions related to the activity petitioner identified as trees depreciation dollar_figure repairs maintenance big_number taxe sec_771 accounting pest control big_number survey study big_number tools big_number travel total big_number on his federal_income_tax return petitioner claimed the following deductions on schedule f for the activity he again described as trees depreciation dollar_figure car and truck expenses big_number mortgage interest repairs maintenance big_number accounting big_number books subs big_number pest control big_number tools big_number total big_number -- - respondent determined that the expenses petitioner claimed on his schedule f for and were start-up expenses under sec_195 and not currently deductible in the alternative respondent determined that petitioner’s trees activity was not an activity engaged in for profit under sec_183 discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment is appropriate where there is no genuine issue of material fact and decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 79_tc_340 in deciding whether to grant summary_judgment the court must consider the factual materials and the inferences to be drawn from them in the light most favorable to the nonmoving party 100_tc_32 in order to view the factual materials and inferences in the light most favorable to petitioner all facts set forth in the background portion of this opinion have been taken from petitioner’s second amended petition and motion papers and are assumed to be true for the purpose of deciding respondent’s motion for summary_judgment sundstrand corp v commissioner supra - respondent contends that petitioner neither engaged ina trade_or_business within the meaning of sec_162 nor an active trade_or_business within the meaning of sec_195 during either of the years in issue according to respondent any expenditures relating to petitioner’s trees activity are nondeductible start-up expenses under sec_195 sec_162 allows a deduction for ordinary and necessary expenses of carrying_on_a_trade_or_business in order for the expenses to be deductible under sec_162 the expenses must relate to a trade_or_business functioning at the time the expenses were incurred 93_tc_684 a taxpayer has not engaged in carrying on any trade_or_business within the intendment of sec_162 until such time as the business has begun to function as a going concern and performed those activities for which it was organized 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 carrying_on_a_trade_or_business requires a showing of more than initial research into or investigation of business potential 56_tc_895 the business operations must have actually commenced petitioner was not carrying_on_a_trade_or_business in or in neither of the years at issue did petitioner commercially harvest any trees or even decide which species of tree to plant petitioner did conduct a pilot planting of coulter pine trees but the only purpose of the planting was to --- - determine whether his property could sustain commercial coulter pines as of date petitioner still had not harvested any trees had not planted any new trees and had not yet decided which species of trees to plant so that he could begin his tree farming_business petitioner had not actually commenced the business activity of tree farming in either of the years at issue reems v commissioner tcmemo_1994_253 accordingly petitioner’s trees activities on the property he purchased in were not a functioning business during and any expenses_incurred by petitioner were in connection with the research into and investigation of the business potential of creating a tree farm petitioner’s expenses are fairly characterized as nondeductible start-up_expenditures id sec_195 provides that no deduction shall be allowed for start-up_expenditures sec_195 defines start-up_expenditures as among other things any amount_paid in connection with creating an active trade_or_business which if paid_or_incurred in connection with the operation of an existing active trade_or_business would be allowable as a deduction for the taxable_year in which paid_or_incurred swe note that petitioner claimed a dollar_figure deduction for taxes on the schedule f attached to his return anda dollar_figure deduction for mortgage interest on his schedule f amounts for which a deduction is allowed under sec_163 and sec_164 are not start-up_expenditures sec_195 similarly sec_263a does not prevent petitioner from taking a current deduction for property taxes or mortgage interest sec_263a respondent did not question whether the deductions claimed for continued --- - petitioner’s approach to the acquisition of the property was apparently carefully considered and focused on creating a tree farm petitioner worked for the cdf for years as an analyst much of his experience seems relevant to the development and operation of a tree farm petitioner conducted a prepurchase economic feasibility study which showed the property to be commercially viable in reliance on the results of the study petitioner purchased the property petitioner consulted with an expert on how to maximize the property’s usefulness and had the fmp prepared petitioner conducted an unsuccessful pilot planting to ascertain whether his property could commercially support coulter pines the foregoing facts viewed in the light most favorable to petitioner clearly show that petitioner was and apparently still is investigating the feasibility of creating a tree farm on his property any expenses he has incurred in this regard are start-up expenses for which no current deduction is allowed as a result we shall grant respondent’s motion which reguires that we deny petitioner’s motion continued mortgage interest and taxes were allowable under sec_163 and sec_164 we direct the parties to address in the rule computation the proper tax treatment of these items start-up expenses are deferred expenses which at the election of the taxpayer may be amortized over the 60-month period beginning in the month in which the active trade_or_business begins sec_195 c to reflect the foregoing an order will be issued qranting respondent’s motion for summary_judgment and denying petitioner’s motion for summary_judgment and decision will be entered under rule
